DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities: 
Re Claim 14:
Original:
“The method of claim 12, wherein the (B) includes (B1) operating the second arm so that the protrusion of the second holding part slides on the opening part of the cylindrical workpiece.” 
Should be changed to :
“The method of claim 12, wherein the (B) includes (B1) operating the second arm so that the protrusion of the second holding part slides  in the opening part of the cylindrical workpiece. “

Re claims 11 & 12:
Claims 11 & 12 were both amended to read “The method claim of claim 1…” Since claim 1 is a not a method claim, and also referencing the original claim tree from the original set of claim 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (U.S. PGPub # 2015/0100147) in view of Hariki (U.S. PGPub # 2006/0232086)

Re claim 1, Izumi teaches:

A robot, comprising: a first arm provided with a first holding part having a contact surface formed so as to conform to the shape of an outer circumferential surface of a cylindrical workpiece; (at least para 41 and Figure 6 item 14 and 14a, and Figure 8 item 17 and 17a)
Izumi teaches claw portions 17 having groove portions 17a with a semicircular cross-section to grip the outer circumference of workpiece 200 as shown in Figure 8

Izumi teaches a second arm or claw, but does not explicitly teach:
and a second arm provided with a second holding part formed into one of a plate shape and a bar shape.

However, Hariki teaches:
and a second arm provided with a second holding part formed into one of a plate shape and a bar shape. (at least para 24 and Figure 1 items 18 & 20)
“Each of the gripping claws 18, 20 has a body member 18a or 20a comprised of plate-shaped member forming a base end and a finger member 18b or 20b comprised of a rod-shaped member forming a front end.” The disclosed “rod-shaped member” is interpreted as being a bar shape.

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Izumi in view of Hariki to include the second holding part in the shape of a plate and bar. One skilled in the art recognizes that different end effectors may be necessary or best suited depending on the work piece and / or the required motion. Changing one end effector of a robot with 2 arms to be different from the other end effector increases the versatility of the robot by allowing the robot to grip different objects in different ways and in 



Re claim 5, Izumi does not teach:
The robot of claim 1, wherein a protrusion is formed in the second holding part. 

However, Hariki teaches:
The robot of claim 1, wherein a protrusion is formed in the second holding part. (at least para 24 and Figure 1 items 18b and 20b)
The finger members 18b and 20b are interpreted to be protruding from the end gripping claw.

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Izumi in view of Hariki to include the protrusion within the second holding part. One skilled in the art recognizes that different end effectors may be necessary or best suited depending on the work piece and / or the required motion. Changing one end effector of a robot with 2 arms to be different from the other end effector increases the versatility of the robot by allowing the robot to grip different objects in different ways and in different motions. .


Claims 2, 3, & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (U.S. PGPub # 2015/0100147) in view of Hariki (U.S. PGPub # 2006/0232086) and further in view of Mazzocco (U.S. PGPub # 2015/0360370).

Re claim 2, modified Izumi does not teach:
The robot of claim 1, wherein the contact surface of the first holding part is formed so as to be inclined from one end to the other end.

However, Mazzocco teaches:
The robot of claim 1, wherein the contact surface of the first holding part is formed so as to be inclined from one end to the other end. (at least para 57 and Figure 4E)
“The robot arm of FIG. 4E is substantially similar to the robot arm illustrated in FIG. 4B, with the exception that the thickness of the end effector 419 is not uniform across its length. In an embodiment, a thickness of the end effector 419 proximate to the end effector wrist 418 may have a first thickness T.sub.1 and (para 57)

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Izumi in view of Mazzocco to include the incline within the contact surface of the first holding part. One skilled in the art recognizes that different end effectors may be necessary or best suited depending on the work piece and / or the required motion. Including an incline within the end effector may reduce the total mass of the end effector as taught by Mazzocco in at least para 57.


Re claim 3, modified Izumi does not teach:
The robot of claim 1, wherein the contact surface of the first holding part is provided with an elastic member

However, Mazzocco teaches:
The robot of claim 1, wherein the contact surface of the first holding part is provided with an elastic member (at least para 54)
“The robot arm of FIG. 4D is substantially similar to the robot arm illustrated in FIG. 4B, with the exception that a pad layer 461 is formed on surfaces that contact the carrier ring assembly. In an embodiment, the pad layer 461 may be approximately 1.0 mm thick or less. Additional embodiments include a pad layer rubber or other polymeric material.” (para 54)

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Izumi in view of Mazzocco to include the elastic contact surface to ensure the end effector does not damage the part or ruin a desired surface finish, as well as to help conform the gripper to the target object (as taught by Mazzocco in para 55).


Re claim 4, modified Izumi does not teach:
The robot of claim 1 wherein a tip-end part of the second holding part is formed in a tapered shape so that the thickness is reduced toward a tip end.

However, Mazzocco teaches:
The robot of claim 1, wherein a tip-end part of the second holding part is formed in a tapered shape so that the thickness is reduced toward a tip end. (at least para 57 and Figure 4E)
“The robot arm of FIG. 4E is substantially similar to the robot arm illustrated in FIG. 4B, with the exception that the thickness of the end effector 419 is not uniform across its length. In an embodiment, a thickness of the end effector 419 proximate to the end effector wrist 418 may have a first thickness T.sub.1 and (para 57)

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Izumi in view of Mazzocco to include the second holding part in the shape of a plate and bar. One skilled in the art recognizes that different end effectors may be necessary or best suited depending on the work piece and / or the required motion. Including an incline within the end effector may reduce the total mass of the end effector as taught by Mazzocco in at least para 57.



Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (U.S. PGPub # 2015/0100147) in view of Hariki (U.S. PGPub # 2006/0232086) and further in view of Oh (U.S. PGPub # 2015/0367518).

Re claim 7, Izumi teaches:
The robot of claim 1, further comprising a control device configured to operate the first arm so that the contact surface of the first holding part contacts the outer circumferential surface of the cylindrical workpiece, (at least para 41 and Figure 6 item 14 and 14a, and Figure 8 item 17 and 17a)
Izumi teaches claw portions 17 having groove portions 17a with a semicircular cross-section to grip the outer circumference of workpiece 200 as shown in Figure 8

Izumi does not explicitly teach:
operate the second arm so that the second holding part contacts an opening part of the cylindrical workpiece, 

However, Hariki teaches:
operate the second arm so that the second holding part contacts an opening part of the cylindrical workpiece, (at least para 26 and Figure 5)

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Izumi in view of Hariki to include the second holding part in the shape of a contacting an opening part of a cylindrical workpiece. One skilled in the art recognizes that different end effectors may be necessary or best suited depending on the work piece and / or the required motion. Changing one end effector of a robot with 2 arms to be different from the other end effector increases the versatility of the robot by allowing the robot to grip different objects in different ways and in different motions. Changing one of the end effectors taught by Izumi to the end effector taught by Hariki would still allow the robot to pick up the workpiece taught by Izumi, but also broaden its versatility and capabilities by being able to pick up other workpieces using the new end effector taught by Hariki.


Izumi nor Hariki explicitly teaches:
and then operate at least one of the first arm and the second arm so that the first holding part and the second holding part approach each other.

However, Oh teaches:
(C) operating at least one of the first arm and the second arm so that the first holding part and the second holding part approach each other after performing the (A) and (B). (at least para 47 and Figure 2 and 3)
Oh teaches two grippers positioned on either side of the target object, pressing against the target object “similar to a motion of a human who presses both sides of an object with two hands and lifts up the object.” This motion of pressing on either side of the target object as shown in Figures 2 and 3 is equivalent to the claimed “approach each other” method.

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Izumi in view of Oh to include the technique of approaching the grippers together to grip a target object within the two end effectors. One skilled in the art recognizes that different end effectors may be necessary or best suited depending on the work piece and / or the required motion. As a result, different gripping methods / articulation may be required. Oh teaches a general case where the target object is a box, and the arms press on 


Re claim 8, Izumi teaches:
A method of operating a robot having a first arm and a second arm (at least para 38 and Figure 1)
the first arm being provided with a first holding part having a contact surface formed so as to conform to the shape of an outer circumferential surface of a cylindrical workpiece (at least para 39 and Figures 6 and 8)
 (A) operating the first arm so that the contact surface of the first holding part contacts the outer circumferential surface of the cylindrical workpiece; (at least para 39 and Figures 6 and 8)


Izumi does not teach:
and the second arm being provided with a second holding part formed into one of a plate shape and a bar shape, the method comprising: 
(B) operating the second arm so that the second holding part contacts an opening part of the cylindrical workpiece;


However, Hariki teaches:
and the second arm being provided with a second holding part formed into one of a plate shape and a bar shape, the method comprising:  (at least para 24 and Figure 1 items 18 & 20)
“Each of the gripping claws 18, 20 has a body member 18a or 20a comprised of plate-shaped member forming a base end and a finger member 18b or 20b comprised of a rod-shaped member forming a front end.” The disclosed “rod-shaped member” is interpreted as being a bar shape.
(B) operating the second arm so that the second holding part contacts an opening part of the cylindrical workpiece; (at least para 26 and Figure 5)

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Izumi in view of Hariki to include the second holding part in the shape of a plate and bar. One skilled in the art recognizes that different end effectors may be necessary or best suited depending on the work piece and / or the required motion.  Changing one end effector of a robot with 2 arms to be different from the other end effector increases the versatility of the robot by allowing the robot to grip different objects in different ways and in different motions. Changing one of the end effectors taught by Izumi to the end effector taught by Hariki would still allow the robot to pick up the workpiece taught by Izumi, but also broaden its versatility and capabilities by being able to pick up other workpieces using the new end effector taught by Hariki.


Izumi nor Hariki explicitly teach:
(C) operating at least one of the first arm and the second arm so that the first holding part and the second holding part approach each other after performing the (A) and (B).

However, Oh teaches:
(C) operating at least one of the first arm and the second arm so that the first holding part and the second holding part approach each other after performing the (A) and (B). (at least para 47 and Figure 2 and 3)
Oh teaches two grippers positioned on either side of the target object, pressing against the target object “similar to a motion of a human who presses both sides of an object with two hands and lifts up the object.” This motion of pressing on either side of the target object as shown in Figures 2 and 3 is equivalent to the claimed “approach each other” method.

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Izumi in view of Oh to include the technique of approaching the grippers together to grip a target object within the two end effectors. One skilled in the art recognizes that different end effectors may be necessary or best suited depending on the work piece and / or the required motion. As a result, different gripping methods / articulation may be required. Oh teaches a general case where the target object is a box, and the arms press on .


Claims 9, 10, 11, 12, 14, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (U.S. PGPub # 2015/0100147) in view of Hariki (U.S. PGPub # 2006/0232086), Oh (U.S. PGPub # 2015/0367518), and further in view of Mazzocco (U.S. PGPub # 2015/0360370).

Re claim 9, modified Izumi does not teach:
The method of claim 8, wherein the contact surface of the first holding part is formed so as to be inclined from one end to the other end.

However, Mazzocco teaches:
The method of claim 8, wherein the contact surface of the first holding part is formed so as to be inclined from one end to the other end. (at least para 57 and Figure 4E)
“The robot arm of FIG. 4E is substantially similar to the robot arm illustrated in FIG. 4B, with the exception that the thickness of the end effector 419 is not uniform across its length. In an embodiment, a thickness of the end effector 419 proximate to the end effector wrist 418 may have a first thickness T.sub.1 and the thickness proximate to the opposite end of the end effector 419 may have a second thickness T.sub.2.” (para 57)

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Izumi in view of Mazzocco to include the incline within the contact surface of the first holding part. One skilled in the art recognizes that different end effectors may be necessary or best suited depending on the work piece and / or the required motion. Including an incline within the end effector may reduce the total mass of the end effector as taught by Mazzocco in at least para 57.

Re claim 10, modified Izumi does not teach:
The method of claim 8, wherein the contact surface of the first holding part is provided with an elastic member.

However, Mazzocco teaches:
The robot of claim 8, wherein the contact surface of the first holding part is provided with an elastic member (at least para 54)
“The robot arm of FIG. 4D is substantially similar to the robot arm illustrated in FIG. 4B, with the exception that a pad layer 461 is formed on surfaces that contact the carrier ring assembly. In an embodiment, the pad layer 461 may be approximately 1.0 mm thick or less. Additional embodiments include a pad layer that may be 0.5 mm thick or less. In an embodiment, the pad layer 461 may be a compliant material, such as a rubber or other polymeric material.” (para 54)




Re claim 11, modified Izumi does not teach: 
The method of claim 1, wherein a tip-end part of the second holding part is formed in a tapered shape so that the thickness is reduced toward a tip end.

However, Mazzocco teaches:
The method of claim 1, wherein a tip-end part of the second holding part is formed in a tapered shape so that the thickness is reduced toward a tip end. (at least para 57 and Figure 4E)
“The robot arm of FIG. 4E is substantially similar to the robot arm illustrated in FIG. 4B, with the exception that the thickness of the end effector 419 is not uniform across its length. In an embodiment, a thickness of the end effector 419 proximate to the end effector wrist 418 may have a first thickness T.sub.1 and the thickness proximate to the opposite end of the end effector 419 may have a second thickness T.sub.2.” (para 57)

 One skilled in the art recognizes that different end effectors may be necessary or best suited depending on the work piece and / or the required motion. Including an incline within the end effector may reduce the total mass of the end effector as taught by Mazzocco in at least para 57.


Re claim 12, Izumi does not teach:
The method of claim 1, wherein a protrusion is formed in the second holding part.

However, Hariki teaches:
The robot of claim 1, wherein a protrusion is formed in the second holding part. (at least para 24 and Figure 1 items 18b and 20b)
The finger members 18b and 20b are interpreted to be protruding from the end gripping claw.

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Izumi in view of Hariki to include the protrusion within the second holding part. One skilled in the art recognizes that different end effectors may be necessary or best suited depending on the work piece and / or the required motion. Changing one end effector of a robot with 2 arms to be different from the other end effector increases the versatility of the 

Re claim 14, Izumi does not teach:
The method of claim 12, wherein the (B) includes (B1) operating the second arm so that the protrusion of the second holding part slides on the opening part of the cylindrical workpiece.

However, Hariki teaches:
The method of claim 12, wherein the (B) includes (B1) operating the second arm so that the protrusion of the second holding part slides on the opening part of the cylindrical workpiece. (at least para 24 and Figure 1 items 18b and 20b, and Figure 5)
The finger members 18b and 20b are interpreted to be protruding from the end gripping claw.
Figure 5 (or the diagram below) depicts the finger members (protrusions) in the opening part of a cylindrical workpiece.

[AltContent: arrow][AltContent: textbox (Opening of cylindrical workpiece)]
    PNG
    media_image1.png
    224
    380
    media_image1.png
    Greyscale


Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Izumi in view of Hariki to include the protrusion within the second holding part. One skilled in the art recognizes that different end effectors may be necessary or best suited depending on the work piece and / or the required motion. Changing one end effector of a robot with 2 arms to be different from the other end effector increases the versatility of the robot by allowing the robot to grip different objects in different ways and in different motions. Changing one of the end effectors taught by Izumi to the end effector taught by Hariki would still allow the robot to pick up the workpiece taught by Izumi, but also broaden its versatility and capabilities by being able to pick up other workpieces using the new end effector taught by Hariki. Including protrusion taught by Hariki could grant the modified Izumi robot the ability to pick up a workpiece that unmodified Izumi could not, thereby increasing its versatility.



Re claim 15, Iumi does not teach:
The method of claim 12, wherein the (C) includes (Cl) operating the second arm so that an upper surface of the protrusion of the second holding part contacts an inner circumferential surface of the opening part of the cylindrical workpiece.


However, Hariki teaches:
The method of claim 12, wherein the (C) includes (Cl) operating the second arm so that an upper surface of the protrusion of the second holding part contacts an inner circumferential surface of the opening part of the cylindrical workpiece.
 (at least para 24 and Figure 1 items 18b and 20b, and Figure 5)
The finger members 18b and 20b are interpreted to be protruding from the end gripping claw.
Figure 5 depicts the finger members (protrusions) in the opening part of a cylindrical workpiece.
Interpreting the outer tips of finger members (protrusions) 18b and 20b as the “upper surface of the protrusion” as shown in the diagram below, Hariki teachs the scope of the claim.

[AltContent: textbox (“Upper surface” of protrusion 20b)][AltContent: arrow][AltContent: textbox (“Upper surface” of protrusion 18b)][AltContent: arrow]
    PNG
    media_image2.png
    402
    344
    media_image2.png
    Greyscale


[AltContent: textbox (Inner circumferential surface)][AltContent: arrow]
    PNG
    media_image1.png
    224
    380
    media_image1.png
    Greyscale
[AltContent: textbox (“Upper surface” of protrusion 18b)][AltContent: arrow]

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Izumi in view of Hariki to include the protrusion within the second holding part. One skilled in the art recognizes that different end effectors may be necessary or best suited depending on the work piece and / or the required motion. Changing one end effector of a robot with 2 arms to be different from the other end effector increases the versatility of the robot by allowing the robot to grip different objects in different ways and in different motions. Changing one of the end effectors taught by Izumi to the end effector taught by Hariki would still allow the robot to pick up the workpiece taught by Izumi, but also broaden its versatility and capabilities by being able to pick up other workpieces using the new end effector taught by Hariki. Including protrusion taught by Hariki could grant the modified Izumi robot the ability to pick up a workpiece that unmodified Izumi could not, thereby increasing its versatility.



Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (U.S. PGPub # 2015/0100147) in view of Hariki (U.S. PGPub # 2006/0232086) and further in view of Davis (U.S. Patent # 6174125)

Re claim 6:
The robot of claim 5, wherein the second holding part is formed in a plate shape, 
and wherein the protrusion is formed so as to conform to the shape of an opening part of the cylindrical workpiece when seen in a normal direction of a principal surface of the second holding part.

Hariki teaches a protrusion formed in the second holding part in at least (at least para 24 and Figure 1 items 18b and 20b)
The finger members 18b and 20b are interpreted to be protruding from the end gripping claw.

Izumi or Hariki does not explicitly teach “wherein the protrusion is formed so as to conform to the shape of an opening part of the cylindrical workpiece when seen in a normal direction of a principal surface of the second holding part” as claimed in claim 6.


However, Davis teaches:
The robot of claim 5, wherein the second holding part is formed in a plate shape, and wherein the protrusion is formed so as to conform to the shape of an opening part of the cylindrical workpiece when seen in a normal direction of a principal surface of the second holding part. (at least col. 3 lines 21 thru 44, and Figure 2)
The expansion sleeve 140 fits substantially into the inner circumference of the pipe 104 as shown in Figure 6. This expansion sleeve 140 as used in the manner shown in Figure 6 is equivalent to the claimed “wherein the protrusion is formed so as to conform to the shape of an opening part of the cylindrical workpiece in a normal direction of a principal surface of the second holding part.”
Within col. 3 lines 21 thru 44, Davis teaches “The proximal end 146 of the expansion sleeve 140 abuts against a proximal pressure plate 150.” This pressure plate 150 as described in col. 3 lines 21 thru 44 and shown in Figure 2 us equivalent to the claimed “plate shape.”

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Izumi in view of Davis to incorporate the protrusion wherein the protrusion is formed so as to conform to the shape of an opening part of the cylindrical workpiece when seen in a normal direction of a principal surface of the second holding part. The motivation behind this modification is to increase safety of picking up a cylindrical workpiece without damaging the workpiece as taught by Davis in at least the abstract. Additionally, changing one end effector of a robot with 2 arms to be different from the other end effector increases the versatility of the robot by allowing the robot to grip different objects in different ways and in different motions. Changing one of the end effectors taught by Izumi to the pipe gripper taught by Davis would still allow the robot to pick up the workpiece taught by Izumi, but also broaden its versatility and capabilities by being able to pick up other workpieces using the new end effector taught by Davis.




Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi (U.S. PGPub # 2015/0100147) in view of Hariki (U.S. PGPub # 2006/0232086), Oh (U.S. PGPub # 2015/0367518), Mazzocco (U.S. PGPub # 2015/0360370), and further in view of Davis (U.S. Patent # 6174125).

Re claim 13:
The method of claim 12, wherein the second holding part is formed in a plate shape, 
and wherein the protrusion is formed so as to conform to the shape of the opening part of the cylindrical workpiece when seen in a normal direction of a principal surface of the second holding part.

Hariki teaches a protrusion formed in the second holding part in at least (at least para 24 and Figure 1 items 18b and 20b)
The finger members 18b and 20b are interpreted to be protruding from the end gripping claw.

Izumi or Hariki does not explicitly teach “wherein the protrusion is formed so as to conform to the shape of an opening part of the cylindrical workpiece when seen in a normal direction of a principal surface of the second holding part” as claimed in claim 6.


However, Davis teaches:
The robot of claim 5, wherein the second holding part is formed in a plate shape, and wherein the protrusion is formed so as to conform to the shape of an opening part of the cylindrical workpiece when seen in a normal direction of a principal surface of the second holding part. (at least col. 3 lines 21 thru 44, and Figure 2)
The expansion sleeve 140 fits substantially into the inner circumference of the pipe 104 as shown in Figure 6. This expansion sleeve 140 as used in the manner shown in Figure 6 is equivalent to the claimed “wherein the protrusion is formed so as to conform to the shape of an opening part of the cylindrical workpiece when seen in a normal direction of a principal surface of the second holding part.”
Within col. 3 lines 21 thru 44, Davis teaches “The proximal end 146 of the expansion sleeve 140 abuts against a proximal pressure plate 150.” This pressure plate 150 as described in col. 3 lines 21 thru 44 and shown in Figure 2 us equivalent to the claimed “plate shape.”

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified Izumi in view of Davis to incorporate the protrusion wherein the protrusion is formed so as to conform to the shape of an opening part of the cylindrical workpiece when seen in a normal direction of a principal surface of the second holding part. The motivation behind this modification is to increase safety of picking up a cylindrical workpiece without damaging the workpiece as taught by Davis in at least the abstract. Additionally, changing one end effector of a robot with 2 arms to be different from the other .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Saito (U.S. PGPub # 2017/0368694)
Saito teaches an analogous robotic gripper system with a tapered feature.
Umeno (U.S. PGPub # 2014/0025202)
Umeno teaches an analogous robotic arm system with two arms and two end-effectors.
Nakanishi (U.S. PGPub # 20110243702)
Nakanishi teaches an analogous robotic gripper that explicitly states the members approach each other to grip an object.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.S./Examiner, Art Unit 3666                       
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666